[Cite as State v. Smith, 2022-Ohio-1667.]




                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellant,             :
                                                              No. 110677
                 v.                               :

CORDELL SMITH,                                    :

                 Defendant-Appellee.              :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: REVERSED AND REMANDED
                 RELEASED AND JOURNALIZED: May 19, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-20-649816-A


                                            Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Daniel Van, Assistant Prosecuting Attorney,
                 for appellant.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Robert B. McCaleb, Assistant Public Defender, for
                 appellee.


JAMES A. BROGAN, J.:

                   The state of Ohio, raising a single assignment of error, appeals from

the trial court’s sentence imposed on defendant-appellee Cordell Smith (“Smith”)
based on the trial court’s finding the Reagan Tokes Law unconstitutional and

declining to impose a sentence in accordance with the Reagan Tokes Law. For the

following reasons, we reverse and remand.

Factual and Procedural History

              On April 21, 2020, a Cuyahoga County Grand Jury indicted Smith on

one count of aggravated robbery in violation of R.C. 2911.01(A)(1), a felony of the

first degree; and one count of receiving stolen property in violation of

R.C. 2913.51(A), a felony of the fourth degree. The aggravated robbery charge also

carried one- and three-year firearm specifications.

              On October 15, 2020, Smith pleaded guilty to an amended count of

aggravated robbery, a felony of the second degree, with a one-year firearm

specification. The three-year firearm specification and receiving stolen property

charge were dismissed. The court referred Smith to the probation department for

preparation of a presentence investigation report and set the sentencing hearing for

November 12, 2020.

              Smith failed to appear for sentencing on November 12, 2020. The

court continued sentencing until November 17, 2020. On November 17, 2020,

Smith again failed to appear and the court issued a capias. The record in this case

reflects that Smith was arrested on June 11, 2021. On July 14, 2021, the court

sentenced Smith to one year on the firearm specification to be served prior to and

consecutive with three years on the aggravated robbery charge. The court declined

to impose an indefinite sentence pursuant to the Reagan Tokes Law.
              The state appealed the sentence, presenting one assignment of error

for our review.

Legal Analysis

              In its sole assignment of error, the state of Ohio argues that the trial

court erred when it declined to impose an indefinite sentence on Smith pursuant to

S.B. 201, the Reagan Tokes Law.

              The question of whether the Reagan Tokes Law is constitutional was

recently decided in this court’s en banc opinion in State v. Delvallie, 8th Dist.

Cuyahoga No. 109315, 2022-Ohio-470. There, this court found “that the Reagan

Tokes Law, as defined under R.C. 2901.011, is not unconstitutional,” and reaffirmed

the principles established in State v. Gamble, 8th Dist. Cuyahoga No. 109613, 2021-

Ohio-1810; State v. Simmons, 8th Dist. Cuyahoga No. 109476, 2021-Ohio-939; and

State v. Wilburn, 8th Dist. Cuyahoga No. 109507, 2021-Ohio-578. Delvallie at ¶ 17.

Therefore, we find that the trial court was required to impose an indefinite sentence

pursuant to S.B. 201 and the failure to do so constitutes error. Smith’s sentence,

therefore, is vacated, and the case is remanded for the imposition of a sentence

pursuant to S.B. 201.

              Judgment reversed and remanded.

      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



JAMES A. BROGAN, JUDGE*

ANITA LASTER MAYS, P.J., and
CORNELIUS J. O’SULLIVAN, JR., J., CONCUR

(*Sitting by assignment: James A. Brogan, J., retired, of the Second District Court
of Appeals.)

N.B. Judge Anita Laster Mays is constrained to apply Delvallie’s en banc decision.
For a full explanation of her analysis, see Delvallie, 8th Dist. Cuyahoga No. 109315,
2022-Ohio-470 (Laster Mays, J., concurring in part and dissenting in part).